UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4269



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MAURICE ALONZA WHITLOCK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-03-175)


Submitted:   April 29, 2005                   Decided:   May 16, 2005


Before WILKINSON, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald L. Smith, SMITH & SMITH-ASHLEY, Hampton, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Michael J.
Elston, Laura M. Everhart, Assistant United States Attorneys,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Maurice Alonza Whitlock appeals from his conviction for

possession with intent to distribute cocaine base for which he

received a 144-month sentence.      Finding no error, we affirm.

           Whitlock’s sole contention on appeal is that the district

court erred in denying his motion to suppress evidence.*               Legal

conclusions underlying the denial of a motion to suppress are

reviewed de novo and factual findings are reviewed for clear error.

Ornelas   v.   United   States,   517   U.S.   690,   699   (1996);   United

States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).

           We have fully reviewed the materials submitted by the

parties, including the transcript of the suppression hearing and

the district court’s opinion stated from the bench, and find no

error in the district court’s order denying Whitlock’s motion to

suppress evidence.      Accordingly, we affirm.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED




     *
      Whitlock has not raised a claim under United States v.
Booker, 125 S. Ct. 738 (2005), or Blakely v. Washington, 124 S. Ct.
2531 (2004).    Indeed, he raises no challenge to his sentence.
Thus, he has waived review of the sentence.

                                  - 2 -